 



Exhibit 10.1



BUSINESS LOAN AGREEMENT



Principal

$15,000,000.00

Loan Date

11-05-2015

Maturity

11-06-2017

Loan No Call / Coll

Account

Port #618529

Officer

825

Initials 4061100374  

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 



Borrower:

OFS Capital Corporation, a Delaware corporation

10 South Wacker Drive, Suite 2500

Chicago, IL 60606

Lender:

Pacific Western Bank

Los Angeles Real Estate and Construction

1880 Century Park East, Suite #800

Los Angeles, CA 90067





 



THIS BUSINESS LOAN AGREEMENT dated November 5, 2015, is made and executed
between OFS Capital Corporation, a Delaware corporation ("Borrower") and Pacific
Western Bank ("Lender") on the following terms and conditions. Borrower has
received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement.
Borrower understands and agrees that: (A) in granting, renewing, or extending
any Loan, Lender is relying upon Borrower's representations, warranties, and
agreements as set forth in this Agreement; (B) the granting, renewing, or
extending of any Loan by Lender at all times shall be subject to Lender's sole
judgment and discretion; and (C) all such Loans shall be and remain subject to
the terms and conditions of this Agreement.

TERM. This Agreement shall be effective as of November 5, 2015, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

ADVANCE AUTHORITY. The following person or persons are authorized to request
advances and authorize payments under the line of credit until

Lender receives from Borrower, at Lender's address shown above, written notice
of revocation of such authority: Bilal Rashid, Jeff Cerny, and Eric Rubenfeld.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

Advance Rate. The aggregate principal amount of all Advances outstanding at any
time shall not exceed 50.00% of all then outstanding non-SBIC investment loans
made by Borrower or Guarantor to entities that are acceptable to Lender, which
Borrower or Guarantor loans are deemed to be eligible by Lender in its sole
discretion (“Eligible Loans”). In addition to the other conditions set forth
below, Lender’s obligation to make any Advance shall be subject to receipt by
Lender of a consolidated borrowing base certificate from Borrower, in form and
substance acceptable to Lender (“Borrowing Base Certificate”), listing all
detail requested by Lender with respect to each Borrower and Guarantor loan then
outstanding and calculating the availability based on the advance rate set forth
above and the eligibility criteria of Lender (the “Borrowing Base”).

Non-Eligible Loan. Without limiting Lender’s discretion, Eligible Loans shall
specifically exclude each of the following loans made by Borrower or Guarantor
from time to time:

(a)All loans placed on non-accrual;

(b)All loans that are 61-90 days or more past-due;

(c)All loans to an entity if any loan to such entity is 61-90 days or more
past-due; and

(d)All foreign loans.

Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lender's counsel.

Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at such other times expressly noted below:

Eligible Loans. All Eligible Loans are made by and owned entirely either by
Borrower or by Guarantor, free and clear of all liens except (A) for liens
permitted or provided for under this Agreement or (B) liens in favor of Borrower
or Guarantor, as applicable.

Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware. Borrower is, and at all times shall
be, duly qualified as a foreign corporation in all states in which the failure
to so qualify would have a material adverse effect on its business or financial
condition. Borrower has the full power and authority to own its properties and
to transact the business in which it is presently engaged or presently proposes
to engage. Borrower maintains an office at 10 South Wacker Drive, Suite 2500,
Chicago, IL 60606.

 



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 2

 

Unless Borrower has designated otherwise in writing, the offices at which
Borrower keeps its books and records including its records concerning the
Collateral (other than books and records, including records concerning the
Collateral, in the possession of Borrower’s custodian or third-party
recordkeepers) are as follows: (1) 10 South Wacker Drive, Suite 2500, Chicago,
IL 60606; (2) 4700 Wilshire Boulevard, Los Angeles, CA 90010; and (3) 540
Madison Avenue, New York, NY 10022. Borrower will notify Lender prior to any
change in the location of Borrower's state of organization or any change in
Borrower's name. Borrower shall do all things necessary to preserve and to keep
in full force and effect its existence, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower's
business activities, except where the failure to comply could not reasonably be
expected to be, have, or result in a material adverse effect on Borrower’s
business or financial condition.

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not result in a violation of or constitute a default under
(1) any prov ision of (a) Borrower's articles of incorporation or organization,
or bylaws, or (b) any agreement or other instrument binding upon Borrower or (2)
any law, governmental regulation, court decree, or order applicable to Borrower
or to Borrower's properties, the effect of which, in each case, could reasonably
be expected to be, have, or result in a material adverse effect on Borrower’s
business or financial condition.

Financial Information. Each of Borrower's financial statements supplied to
Lender present fairly in all material respects the financial condition, assets
and liabilities and results of operations of Borrower at the dates and for the
relevant periods indicated in accordance with GAAP consistently applied, and
there has been no material adverse change in Borrower's financial condition
subsequent to t he date of the most recent financial statement supplied to
Lender. Borrower has no material contingent obligations except as disclosed in
such financial statements.

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies.

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for liens permitted or provided for under this Agreement,
Borrower owns and has good title to all of Borrower's properties free and clear
of all Security Interests, and has not executed any security documents or
financing statements relating to such properties. All of Borrower's properties
are titled in Borrower's legal name, and Borrower has not used or filed a
financing statement under any other name since November 7, 2012.

Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: Borrower has no knowledge of, or
reason to believe that there has been (a) any material breach or violation of
any Environmental Laws by Borrower; (b) any actual or threatened litigation or
claims of any kind by any person (i) relating to non-compliance by or liability
of Borrower under any Environmental Laws or (ii) that alleges than Borrower has
liability or potential liability with respect to any Hazardous Substance or any
Environmental Laws.

Litigation and Claims. No material litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower is pending or threatened, and no other event has occurred which
may materially adversely affect Borrower's financial condition or properties,
other than litigation, claims, or other events, if any, that have been disclosed
in Borrower’s public filings.

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

Lien Priority. Unless otherwise previously disclosed to Lender in writing, and
other than with respect to liens permitted or provided for under this Agreement
or the Related Documents, Borrower has not entered into or granted any security
agreements, or permitted the filing or attachment of any Security Interests on
or affecting any of the Collateral directly or indirectly securing repayment of
Borrower's Loan and Note, that, as of the date of this Agreement, are in
existence and are superior to Lender's Security Interests and rights in and to
such Collateral.

Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors and assigns, and are legally enforceable in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of equitable remedies.

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis (except for the omission of footnotes and year-end
adjustments in interim financial statements), and permit Lender to examine and
audit Borrower's books and records at all reasonable times.

Financial Statements. Furnish Lender with the following:

(i) Financial Statements:

Annual Financial Statements. Borrower shall provide to Lender, as soon as
available, but in no event later than ninety (90) days after the end of each
fiscal year, a consolidated and consolidating balance sheet and income statement
for the period ended in form satisfactory to Lender, audited by a CPA acceptable
to Lender or an independent public accountant of recognized national standing;
provided that the requirements set forth in this paragraph may be fulfilled by
providing to Lender the report of the Borrower to the Securities and Exchange
Commission (“SEC”) on Form 10-K for the applicable fiscal year.

 



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 3

 

Interim Financial Statements. Borrower shall provide to Lender, as soon as
available, but in no event later than forty-five (45) days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated and consolidating balance sheet and income statement for the period
ended in form satisfactory to Lender; provided that the requirements set forth
in this paragraph may be fulfilled by providing to Lender the report of the
Borrower to the SEC on Form 10-Q for the applicable quarterly period.

(ii) Financial Ratios/Covenants:

Minimum Tangible Net Asset Value. Borrower shall maintain a minimum Net Asset
Value in the amount of $100,000,000.00. The term “Net Asset Value" is defined as
the total assets less goodwill/other intangible less the total liabilities on a
consolidated basis. This required value must be maintained at all times and may
be evaluated quarterly.

Statutory Asset Coverage Test. Statutory Asset Coverage Test shall not be less
than 200%. The term "Statutory Asset Coverage Test" is defined as the ratio
which the value of total assets, less all liabilities and indebtedness not
represented by “Senior Securities” (as such term is defined and determined
pursuant to the Investment Company Act of 1940, as amended, and any orders of
the SEC issued to the Borrower thereunder), bears to the aggregate amount of
Senior Securities representing indebtedness. For purposes of this Statutory
Asset Coverage Test, any indebtedness of any SBIC shall be excluded from the
definition of “Senior Securities.” This required test must be maintained at all
times and may be evaluated quarterly.

Minimum Quarterly Net Investment Income. Borrower shall maintain a minimum
Quarterly Net Investment Income after the management/incentive fees in the
amount of $2,000,000.00. The term "Net Investment Income" is defined as the
total investment income less the total expense, as presented in Borrower’s
financial statements . This required minimum income must be maintained at all
times and may be evaluated quarterly.

(iii) Reports/Schedules/Statements/Certifications:

Borrowing Base Certificate. Borrower shall provide to Lender a Borrowing Base
Certificate in the form satisfactory to Lender with each advance request and, at
such time as any advance is outstanding, on or before the tenth (10th) day after
the end of each calendar month. The aforementioned Borrowing Base Certificate
shall set forth a calculation of the Borrowing Base as of the effective date of
such Borrowing Base Certificate reasonably acceptable to Lender, and unless
Lender notifies Borrower within ten (10) Business Days of Lender's receipt of a
Borrowing Base Certificate that Lender does not accept the calculation of the
Borrowing Base set forth in such B orrowing Base Certificate, the Borrowing Base
set forth shall be deemed to be the applicable Borrowing Base for Advances of
Loans until delivery to Lender of the next succeeding Borrowing Base
Certificate.

Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.

Insurance. Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business, operating in the same or
similar locations. Borrower, upon request of Lender, will deliver to Lender from
time to time the policies or certificates of insurance in form satisfactory to
Lender. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender's loss payable or other
endorsements as Lender may require.

Insurance Reports. Furnish to Lender, upon request of Lender, evidence of each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained; and (6) the expiration date of the policy. To the extent
there is a change in the information provided by Borrower with respect to items
(1), (2), (3), (4), or (6) of the preceding sentence, Borrower shall notify
Lender and provide such changed information.

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.

Name of Guarantor Amount OFS Capital WM, LLC, a Delaware limited liability
company Unlimited

Other Agreements. Comply with all terms and conditions of all other material
agreements, whether now or hereafter existing, between Borrower and any other
party and notify Lender immediately in writing of any default in connection with
any other such agreements, except, in each case, where the failure to comply or
such default could not reasonably be expected to be, have, or result in a
material adverse effect on Borrower’s business or financial condition.

Loan Proceeds. Use all Loan Proceeds solely for Borrower's or Guarantor’s
general corporate purposes and business operations, including, but not limited
to, acquiring and funding investments, for working capital purposes, and the
paying of dividends.

Taxes, Charges and Liens. Pay and discharge when due all of its material
indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits. Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as (1) the legality of the same shall
be contested in good faith by appropriate proceedings, and (2) Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender promptly in writing of any default in connection with any such
agreement.

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; engage principally in the same or similar lines of
business substantially as heretofore conducted.

 

   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 4



Compliance with Governmental Requirements. Comply with all material laws,
ordinances, and regulations, now or hereafter in effect, of all governmental
authorities applicable to the conduct of Borrower's properties, businesses and
operations, and to the use or occupancy of the Collateral, except where the
failure to comply could not reasonably be expected to be, have, or result in a
material adverse effect on Borrower’s business or financial condition.

Inspection. Upon reasonable notice from Lender, permit employees or agents of
Lender at any reasonable time to inspect any and all Collateral for the Loan or
Loans and Borrower's other properties and to examine or audit Borrower's books,
accounts, and records and to make copies and memoranda of Borrower's books,
accounts, and records. If Borrower now or at any time hereafter maintains any
records (including without limitation computer generated records and computer
software programs for the generation of such records) in the possession of a
third party, Borrower, upon reasonable notice and request of Lender, shall
request that the third party permit Lender free access to such records, to the
extent permitted by the third party, at all reasonable times and to provide
Lender with copies of any records it may request, all at Borrower's expense.

Environmental Compliance and Reports. Borrower shall comply in all material
respects with any and all Environmental Laws, except where the failure to comply
could not reasonably be expected to be, have, or result in a material adverse
effect on Borrower’s business or financial condition;; shall furnish to Lender
promptly and in any event within thirty (30) days after receipt thereof a copy
of any notice, summons, lien, citation, directive, letter or other communication
from any governmental agency or instrumentality concerning any intentional or
unintentional action or omission on Borrower's part in connection with any
environmental activity in violation of any Environmental Laws or with regard to
any Hazardous Substances, whether or not there is damage to the environment
and/or other natural resources.

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

RECOVERY OF ADDITIONAL COSTS. If the imposition of or any change in any law,
rule, regulation or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender's capital as a consequence of Lender's
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefor (“Additional Amounts”), within ten (10) days after
Lender's written demand for such payment, which demand shall be accompanied by
an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error.

LENDER'S EXPENDITURES. If Borrower fails to comply with any provision of this
Agreement or any Related Documents, including but not limited to Borrower's
failure to discharge or pay when due any amounts Borrower is required to
discharge or pay under this Agreement or any Related Documents, Lender on
Borrower's behalf m ay (but shall not be obligated to) pay any such amounts and
take any action that Lender deems appropriate to discharge or pay all taxes,
liens, security interests, encumbrances and other claims, at any time levied or
placed on any Collateral and pay all costs for insuring, maintaining and
preserving any Collateral. All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Borrower. All
such expenses will become a part of the Indebtedness and, at Lender's option,
will (A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note's maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

Indebtedness and Liens. (1) create, incur, assume, or guarantee indebtedness for
borrowed money, including capital leases, other than (A) for trade debt incurred
in the normal course of business and indebtedness to Lender contemplated by this
Agreement, (B) unsecured indebtedness with a maturity date that is after the
maturity date of the Indebtedness under this Agreement, (C) indebtedness
incurred hereunder and pursuant to this Agreement and the Related Documents, (D)
obligations payable to clearing agencies, brokers or dealers in connection with
the purchase or sale of securities in the ordinary course of business, (E) any
indebtedness that is expressly subordinated to the indebtedness incurred
hereunder and pursuant to this Agreement, (F) any guarantee by the Borrower of
indebtedness of an SBIC subsidiary of the Borrower on the SBA’s then applicable
form, (G) repurchase obligations arising in the ordinary course of business with
respect to U.S. government obligations; and (H) any guarantee in the ordinary
course of business;

(2) mortgage, pledge, grant a security interest in, or encumber any of
Borrower's assets, except that the Borrower may do and incur the following:
(A) Permitted Liens; (B) liens on equity interests in any SBIC subsidiary of the
Borrower created in favor of the SBA; (C) liens securing repurchase obligations
arising in the ordinary course of business with respect to U.S. government
obligations; (D) liens of clearing agencies, broker-dealers and similar liens
incurred in the ordinary course of business; (E) liens securing the performance
of, or payment in respect of, bids, insurance premiums, deductibles or
co-insured amounts, tenders, government or utility contracts (other than for the
repayment of borrowed money), surety, stay, customs and appeal bonds and other
obligations of a similar nature incurred in the ordinary course of business; (F)
liens arising out of judgments or awards that have been in force for less than
the applicable period for taking an appeal so long as such judgments or awards
do not either constitute an Event of Default or exceed $1,000,000 individually
or in the aggregate; and (G) any right of set-off granted in favor of any
financial institution in respect of deposit accounts opened and maintained in
the ordinary course of business or pursuant to the requirements of this
Agreement; or

(3) sell, transfer, lease, assign, or otherwise dispose of its assets, or
acquire assets, other than in the ordinary course of its business or otherwise
in accordance with the investment objectives and policies of Borrower as set
forth in the Registration Statement on Form N-2 as filed with the SEC in
December 2014 and as such investment objectives and policies may be amended,
changed, supplemented or modified from time to time.

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, consolidate with any other entity, or dissolve,
except that (A) Borrower may engage in such actions in the ordinary course of
its business and (B) Borrower may merge or consolidate with any other person so
long as Borrower is the continuing or surviving entity in such transaction; or
(3) pay any dividends on Borrower's stock (other than dividends payable in its
stock), provided, however that notwithstanding the foregoing, Borrower may
declare, pay, or make any distribution or dividend necessary to maintain its
eligibility to qualify as a “regulated investment company” (as defined in the
Internal Revenue Code of 1986, as amended (the “Code”)) and to avoid the
imposition of U.S. federal income taxes and excise taxes on undistributed
earnings under Section 4982 of the Code or any successor provisions thereto.

Loans and Acquisitions. (1) Loan, invest in or advance money or assets to any
other person, enterprise or entity, except for loans, investments, and advances
made in accordance with the investment objectives and policies of Borrower as
set forth in the Registration Statement on Form N-2 as filed with the SEC in
December 2014 and as such investment objectives and policies may be amended,
changed, supplemented or modified from time to time, and (2) purchase, create or
acquire any equity interest in any other enterprise or entity, other than (A) in
an existing subsidiary of Borrower as of the date of this Agreement or (B) in a
financing subsidiary or tax blocker.

 



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 5

Agreements. Enter into any material agreement containing any provisions which
would be violated or breached by the performance of Borrower's obligations under
this Agreement or in connection herewith, except where such violation or breach
could not reasonably be expected to be, have, or result in a material adverse
effect on Borrower’s business or financial condition.

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor becomes insolvent,
files a petition in bankruptcy or similar proceedings, or is adjudged a
bankrupt; (C) there occurs a material adverse change in Borrower's financial
condition, in the financial condition of any Guarantor, or in the value of any
Collateral securing any Loan; or (D) any Guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such Guarantor's guaranty of the Loan or any
other loan with Lender; or (E) Lender in good faith deems itself insecure, even
though no Event of Default shall have occurred.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the Indebtedness against
any and all such accounts.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the Loan.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents to which it is a party or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement between
Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that could
reasonably be expected to be, have, or result in a material adverse effect on
Borrower's assets and property as a whole or Grantor's assets and property as a
whole (it being understood that a default by Borrower or any Grantor for an
amount equal to or exceeding $1,000,000, individually or in the aggregate, shall
be deemed to have a material adverse effect on Borrower or such Grantor,
respectively) or Borrower's or Grantor's ability to repay the Loans or perform
their respective obligations under this Agreement or any of the Related
Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason (other than as a result of termination in accordance with
such agreement’s or document’s terms).

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings by any creditor of Borrower or by any governmental agency against a
substantial part of the Collateral securing the Loan and, in any such case, such
proceeding shall continue undismissed and unstayed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered. However, this Event of Default shall not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor revokes or disputes
the validity of, or liability under, any Guaranty of the Indebtedness.

Change in Advisor. OFS Capital Management, LLC, ceases to serve as Borrower’s
investment advisor without the prior written consent of Lender.

Adverse Change. A material adverse change occurs in Borrower's or any Grantor’s
financial condition.

Right to Cure. If any one of the above Events of default, other than under the
heading “Payment Default,” is curable and if Borrower or Grantor, as the case
may be, has not been given a notice of a similar default within the preceding
twelve (12) months, it may be cured if Borrower or Grantor, as the case may be,
after Lender sends written notice to Borrower or Grantor, as the case may be,
demanding cure of such default: (1) cure the default within fifteen (15) days;
or (2) if the cure requires more than fifteen (15) days, immediately initiate
steps which Lender deems in Lender's sole discretion to be sufficient to cure
the default and thereafter continue and complete all reasonable and necessary
steps sufficient to produce compliance as soon as reasonably practical.

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, Lender may by
notice to Borrower, and at any time during the continuance of such event, take
either or both of the following actions: (1) terminate all commitments and
obligations of Lender under this Agreement or the Related Documents or any other
agreement between Borrower and Lender (including any obligation to make further
Loan Advances or disbursements), and (ii) declare all Indebtedness to be due and
payable, except that in the case of an Event of Default of the type described in
the "Insolvency" subsection above, such acceleration shall be automatic and not
require presentment, demand, or notice. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.

INTEGRATION. The parties agree that (a) this Agreement, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.

 

   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 6



Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Borrower
additionally waives any and all notices of sale of participation interests, as
well as all notices of any repurchase of such participation interests. Borrower
also agrees that the purchasers of any such participation interests will be
considered as the absolute owners of such interests in the Loan and will have
all the rights granted under the participation agreement or agreements governing
the sale of such participation interests. Borrower further waives all rights of
offset or counterclaim that it may have now or later against Lender or against
any purchaser of such a participation interest and unconditionally agrees that
either Lender or such purchaser may enforce Borrower's obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the
Loan. Borrower further agrees that the purchaser of any such participation
interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.

Confidentiality. Lender agrees to maintain the confidentiality of the
information received in connection with this Agreement relating to Borrower or
Guarantor or any of their respective businesses (other than any such information
that is available to the Lender on a nonconfidential basis prior to disclosure
by the Borrower or Guarantor), except that information may be disclosed (a) to
its affiliates and to its and its affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or any action or proceeding relating to this Agreement or
the enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this paragraph, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, and (f) with the consent
of the Borrower, (i) to the extent such information (x) becomes publicly
available other than as a result of a breach of this paragraph or (y) becomes
available to Lender or any of its respective affiliates on a nonconfidential
basis from a source other than Borrower. In addition, Lender hereby acknowledges
that United States securities laws prohibit any person with material, non-public
information about a registered security from buying or selling such securities
or, subject to certain limited exceptions, from communicating such information
to any other person. Lender hereby agrees that the information provided in
connection with this Agreement may contain material, non-public information and
further agrees to comply, and to insure compliance by its representatives, with
applicable securities laws concerning such information, so long as any such
disclosure comports with all applicable laws.

Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of California.

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by e-mail or telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower's current address. Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender. Notwithstanding anything herein to the
contrary, where Lender assigns or otherwise transfers any of its rights or
obligations under this Agreement, (i) Borrower shall only be obligated to pay
Additional Amounts to the transferee of Lender to the extent Borrower would have
been obligated to pay such Additional Amounts had such transfer not occurred and
(ii) such transferee shall provide Borrower with any forms, documents, or
certifications as may be required for Borrower to satisfy any information
reporting or withholding tax obligations with respect to any payments under this
Agreement.

Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made (except where
reference is made to a specific date), and shall remain in full force and effect
until such time as Borrower's Indebtedness shall be paid in full, or until this
Agreement shall be terminated in the manner provided above, whichever is the
last to occur.



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 7





WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LENDER AND
BORROWER, AND EACH OF THEM, HEREBY IRREVOCABLY WAIVE ANY RIGHT WHICH THEY MAY
HAVE TO A JURY TRIAL IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS AGREEMENT OR THE INDEBTEDNESS. THE FOREGOING WAIVER OF
TRIAL BY JURY IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE LENDER AND
BORROWER AND BORROWER ACKNOWLEDGES THAT NEITHER LENDER, NOR ANY PERSON ACTING ON
BEHALF OF LENDER, HAS MADE ANY REPRESENTATION OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. BORROWER
ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER, AND THAT BORROWER HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH ITS COUNSEL.



Judicial Reference. (a) The parties prefer that any dispute between them be
resolved in litigation subject to a jury trial waiver as set forth above, but
the California Supreme Court has held that such pre-dispute jury trial waivers
are unenforceable. This Section will be applicable until: (i) the California
Supreme Court holds that a pre-dispute jury trial waiver provision similar to
that contained above is valid or enforceable; or (ii) the California Legislature
passes legislation and the governor of the State of California signs into law a
statute authorizing pre-dispute jury trial waivers and as a result such waivers
become enforceable.

(b) Other than the exercise of provisional remedies (any of which may be
initiated pursuant to applicable law), any controversy, dispute or claim (each,
a “Claim”) between the parties arising out of or relating to this Agreement
and/or any of the other Related Documents will be resolved by a reference
proceeding in California in accordance with the provisions of Section 638 et
seq. of the California Code of Civil Procedure (“CCP”), or their successor
sections, which shall constitute the exclusive remedy for the resolution of any
Claim, including whether the Claim is subject to the reference proceeding. Venue
for the reference proceeding will be in the Superior Court or Federal District
Court in Los Angeles County, California (the “Court”).

(c) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.

(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(f) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication . The referee shall issue a
decision pursuant to CCP Section 644 the referee’s decision shall be entered by
the Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act Section 1280
through Section 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 8

Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

Agreement. The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

Borrower. The word "Borrower" means OFS Capital Corporation, a Delaware
corporation and its successors and assigns.

Collateral. The word "Collateral" means, collectively, the collateral described
and defined in both Security Agreements.

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

GAAP. The word "GAAP" means generally accepted accounting principles.

Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation Borrower and Guarantor granting such a Security Interest.

Guarantor. The word "Guarantor" means OFS Capital WM, LLC, a Delaware limited
liability company and its successors and assigns.

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender. The word "Lender" means Pacific Western Bank and its successors and
assigns.

Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

Note. The word "Note" means the Note executed by Borrower in the principal
amount of $15,000,000.00 dated November 5, 2015, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the note or credit agreement.

Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, carriers, or
custodians, or other liens arising in the ordinary course of business and
securing obligations which are not yet delinquent; (4) purchase money liens or
purchase money security interests upon or in any property acquired or held by
Borrower in the ordinary course of business to secure indebtedness outstanding
on the date of this Agreement or permitted to be incurred under the paragraph of
this Agreement titled "Indebtedness and Liens"; (5) liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to Borrower's total assets.

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan with Pacific Western
Bank or its successors and assigns.

Security Agreements. The words "Security Agreement" mean, collectively, (i) that
certain Commercial Security Agreement, dated as of the date hereof, between
Borrower and Lender, as the same shall be amended from time to time and (ii)
that certain Commercial Security Agreement, dated as of the date hereof, between
Guarantor, Borrower, and Lender, as the same shall be amended from time to time.

Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

 



   

Loan No. 4061100374

BUSINESS LOAN

AGREEMENT

Page 9

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED NOVEMBER 5, 2015.

 



BORROWER:       OFS CAPITAL CORPORATION, A DELAWARE CORPORATION       By:      
Bilal Rashid, Chief Executive Officer of OFS Capital Corporation, a Delaware
corporation             LENDER:       PACIFIC WESTERN BANK       By:         

Authorized Signer

 

 



 

 

  

 [image_007.jpg]

 

 



 

